EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin MacDonald on 3/16/2022.

The after-final claims dated 3/1/2022 have been amended as follows: 
IN CLAIM 35:

In line 26, replace the phrase “sequencing construct, wherein the second plurality of circular nucleic acid sequencing constructs” with the phrase “sequencing constructs, wherein the second plurality of circular nucleic acid sequencing constructs”.

IN CLAIM 37:

In line 5, replace the phrase “is end repaired” with the phrase “are end repaired”.


Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


a)	The rejections of claims 35-37 and 40-41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travers (US 2009/0298075 A1), McCloskey (US 2007/0020640 A1) and Gormley (WO 2005/068656 A1), are withdrawn in view of the amendments to the claims and the Remarks.

Claim Interpretation
	Claim 35 requires providing a plurality of template double stranded genomic DNA fragments from at least two different organisms in separate containers. Suitable organisms in view of the instant specification include any organism or microorganism but not viruses (p. 25, lines 23-30). The diversity of the templates in the containers must reflect double stranded genomic DNA fragments from at least two different organisms. Amplified fragments of genomic DNA are not considered to be encompassed by the claimed element as they are not double stranded “genomic” DNA. The template double stranded genomic DNA fragments encompass high molecular weight genomic templates, conventional random fragments of high molecular weight template DNA, entire genomes, enriched genomic DNA, etc. See p. 6, lines 12-15; and p. 55, section 1.4 of the instant specification.
	Claim 35 requires ligating hairpin adaptors with different nucleic acid sequence identifiers in separate reactions to the first and second plurality of template double stranded genomic DNA fragments in the separate, first and second containers. The claim does not specify how the ligation reaction is to occur. The steps broadly 
	Claim 35 requires mixing circular nucleic acid constructs formed from the first template double stranded genomic DNA from a first source and the second template double-stranded genomic DNA from a second source to form a circular nucleic acid sequencing construct mixture. The diversity and the number of different circular nucleic acid constructs pooled together requires a plurality of unamplified template genomic DNA fragments from two different organisms. Because the claim specifies the templates are not amplified during the ligating steps, the original template double stranded genomic DNA is the same physical molecule in the circular nucleic acid sequencing constructs of the mixture.
Claim 35 requires performing multiplexed, direct single molecule sequencing of the circular nucleic acid sequencing construct mixture. The term “multiplexed” is not defined in the claim or in the specification. The term is understood to involve the sequencing of multiple, i.e. at least two, constructs at the same time. The term “single molecule sequencing” is not defined in the claim or in the specification. The term is interpreted as encompassing the sequencing of a single template molecule. The single template molecule may not be amplified either before or during the sequencing reaction (p. 28, lines 10-13 of the instant specification). As a result, the original template double, stranded genomic DNA is sequenced as it has not been amplified. The term “direct” in terms of the sequencing is interpreted in view of the instant specification as requiring detecting the identity of the nucleotides within the original double stranded genomic DNA fragments from the two organisms within the circular nucleic acid sequencing 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method identifies the source of origin of a template double stranded genomic DNA. The template double stranded genomic DNA is derived from two separate organisms, is used to make two populations of circular nucleic acid sequencing constructs in which no amplification of the template double stranded genomic DNA occurs, and which are pooled and sequenced. The nucleic acid processing and subsequent sequencing is underlined by the complexity and diversity of the template double stranded genomic DNA based on the two source organisms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634